Citation Nr: 0633288	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-21 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to April 
1967.  He had unverified active service from November 25, 
2001, to November 29, 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  


FINDING OF FACT

The veteran's diabetes mellitus has not necessitated 
regulation of his activities and has not resulted in episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the veteran's claim was initially 
adjudicated before he was provided with complete VCAA 
notification.  The originating agency provided the veteran 
with the notice required under the VCAA by letters mailed in 
May 2002, March 2004, and March 2006, to include notice that 
he should submit any pertinent evidence in his possession and 
notice of the type of evidence necessary to establish an 
effective date for an increased rating.  In the veteran's 
March 2003 notice of disagreement, July 2003 substantive 
appeal, and February 2004 statement, he specifically 
referenced portions of the applicable diagnostic criteria and 
set forth his contentions as to why he was entitled to an 
increased rating for his disability.  He also identified 
relevant VA and private treatment records he wanted the 
originating agency to obtain on his behalf, and he submitted 
medical evidence in support of his claim.  Therefore, the 
Board is satisfied that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records identified by the veteran.  In addition, the veteran 
has been afforded appropriate examinations addressing the 
severity of his service-connected diabetes mellitus.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in April 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board also reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  In this regard, the 
Board notes that where, as here, entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In a November 2001 rating decision, the RO granted service 
connection for diabetes mellitus associated with herbicide 
exposure and assigned a 20 percent disability rating under 
Diagnostic Code 7913, effective March 22, 2001, the date of 
receipt of the veteran's original claim for compensation 
benefits.  

Private treatment records from Dr. J.P. include a January 8, 
2002, record that notes that the veteran's diabetes was 
poorly controlled and that he had urinary problems.  His 
medications included Glyburide (5 milligrams (mg) in the 
morning and in the evening).  The veteran weighed 199 pounds, 
and he complained of blurry vision.  A January 18, 2002, 
record indicates that the veteran's medications included 
Glyburide (7 to 8 mg by mouth twice daily) and Glucophage 
(500 mg every day).  It was notes that the veteran had been 
doing well.  Another January 18, 2002, record, however, notes 
that the veteran's diabetes was inadequately controlled.  His 
dose of Glyburide was decreased (5 mg twice daily).  He 
weighed 200 pounds.  A February 19, 2002, record notes that 
the veteran's medications included Glyburide (7.5 mg twice 
daily) and Glucophage (1000 - 1000 mg by mouth twice daily).  
It was noted that the veteran had "awful blood sugar" 
levels.  A February 27, 2002, record notes that the veteran 
had poor control of his diabetes and that he would be started 
on NPH [neutral protamine Hagedorn] insulin (10 units every 
morning).  A March 5, 2002, record notes that the veteran was 
to discontinue use of Glucophage and increase his use of NPH 
to 12 units in the morning as well as increase his use of 
Glyburide (10 mg twice daily).  A March 11, 2002, record 
shows that the veteran was instructed on the type of diet 
necessary to control his diabetes.  An April 8, 2002, record 
notes that the veteran's diabetes was under excellent 
control.  He weighed 207 pounds.  

A March 2002 VA treatment record notes that based on a 
history provided by the veteran, he might have a history of 
possible hypoglycemic reactions times four.  The veteran was 
advised to maintain a "diet/activity" at a consistent 
level. 

In the instant claim filed in April 2002, the veteran 
reported that he was entitled to an increased rating because 
he was now insulin dependent.

The May 2002 VA examination report indicates that the 
examiner reviewed the veteran's "medical records."  The 
examiner related that the veteran reported that he currently 
worked part-time at the U.S. Navy Fire School/EPS.  The 
examiner noted that since the veteran's last examination 
conducted in June 2001, he had to start insulin therapy as of 
January 2002 due to uncontrolled blood glucose levels.  The 
veteran reported that he occasionally had low blood sugar 
reactions, which responded well when he drank orange juice.  
He admitted that he had a sporadic meal pattern and 
inconsistent exercise regimen.  He required hospitalization 
for diabetes "years ago, but nothing of late."  He also 
complained of erectile dysfunction.  He indicated that his 
weight had been stable over the past four months.  He did not 
report any restrictions in his activities, and he denied that 
he had visual problems although he did wear eyeglasses.  It 
was notes that his current medications included Glyburide (5 
mg, two tablets, twice daily) and NPH (16 units every 
morning).  He visited his diabetic provider every three to 
four months.  On physical examination, the examiner observed 
that the veteran weighed 210 pounds.  

The examiner provided a diagnosis of type 2 diabetes mellitus 
since 1998.  The examiner noted that an August 2001 optometry 
exam indicated that the veteran did not have diabetes-related 
retinopathy.  The examiner reported that the veteran had 
poorly controlled diabetes and that he had type 2 diabetes 
mellitus related erectile dysfunction.  The examiner 
maintained that based on the history provided by the veteran 
who appeared reliable, and a review of medical records and 
physical findings, there was no evidence of diabetes related 
visual, cardiac, vascular (other than erectile dysfunction), 
nephrologic, or neurologic (other than erectile dysfunction) 
problems.  The examiner added that the veteran had no 
peripheral neuropathy, cerebral effects, or amputations.

A July 2002 VA treatment record notes that the veteran denied 
any symptoms of hyperglycemia.  He complained of mild 
symptoms of shakiness, sweating, and jitteriness; when he ate 
food he felt relief.  He weighed 206 pounds.  A January 2003 
record notes that the veteran denied any symptoms of 
hypo/hyperglycemia.  He weighed 214 pounds.  The veteran was 
advised to follow a low calorie, low fat diet, perform 
regular exercises, and continue current doses of insulin 
pursuant to his outside primary care physician's 
instructions.  

Records from Dr. J.P. include a July 12, 2002, record that 
notes that the veteran's diabetes was under inadequate 
control.  The plan was to increase the veteran's NPH to 20 
units and for him take 4 to 6 units of Humalog when his sugar 
levels increased.  An August 7, 2002, record notes that the 
veteran had good control of his diabetes.  He weighed 209.5 
pounds.  He was seen on August 13, 2002.  A November 13, 
2002, record notes that the veteran's diabetes was poorly 
controlled.  

In the January 2003 rating decision on appeal, the RO 
continued the 20 percent disability rating for the veteran's 
diabetes.  The RO also granted service connection for 
erectile dysfunction and assigned a separate noncompensable 
rating for this disability.  The veteran has not submitted a 
notice of disagreement with the rating assigned for the 
erectile dysfunction.   

In the March 2003 notice of disagreement, the veteran 
emphasized that he had to take both an oral hypoglycemic 
agent and insulin daily and that he had to adhere to a 
restricted diet.  He also reported that he was hospitalized 
twice for diabetic problems (once while on reserve active 
duty for training in Germany in November 1999 and once in 
January 2002 during which time he was treated by Dr. J.P.).  
He claimed that he had visited Dr. J.P.'s office for 
"diabetic treatment" as many as four times a month.  He 
reported that he was required to test his glucose levels 
three times a day and that if he engages in any strenuous 
activities, he is required to test his levels before, during, 
and immediately after the activity.  He added that during the 
course of a night, he makes four to eight trips to the 
bathroom as he is constantly thirsty.  He could not take long 
road trips due to his urinary problems.

Records from Dr. J.P. include an April 10, 2003, record that 
notes that the veteran's diabetes was inadequately 
controlled.  He was seen on April 23, 2003.  A May 15, 2003, 
record notes that the veteran's diabetes was fairly 
controlled.  A June 26, 2003, record notes that the veteran's 
diabetes was inadequately controlled.  The plan was to 
discontinue use of Glyburide and start use of 4 units of 
Humalog if levels reached more than 200.  A July 24, 2003, 
record notes that the veteran's diabetes was inadequately 
controlled.  The plan was to discontinue use of NPH and start 
use of 20 units of Lantus every morning.  

In a July 2003 letter, Dr. J.P. reported that the veteran had 
diabetes and that he had been seen nine times over the past 
year.  Dr. J.P. noted that the veteran was at risk for 
hypoglycemic spells.

In the July 2003 substantive appeal, the veteran reported 
that his activities were indeed regulated as he was at risk 
for hypoglycemic spells, and he was subject to "diabetic 
shock" from low sugar resulting from strenuous activities.  
He maintained that he was discharged from active duty as a 
combat military police officer because he was at risk for 
hypoglycemic spells and he had high glucose levels.  

An August 2003 VA treatment record notes that the veteran had 
diabetes with diabetic retinopathy.  

Records from Dr. J.P. include an August 28, 2003, record that 
notes that the veteran had poorly controlled diabetes.  He 
was seen on November 17, 2003.  A December 4, 2003, record 
notes that the veteran's diabetes was inadequately 
controlled.  His Lantus dose was increased to 26 units per 
day.  He weighed 212 pounds.  

In a November 2003 note, Dr. J.P. reported that the veteran 
was on insulin and that "he [was] on a diabetic diet and 
controlled activity."  

The December 2003 VA examination report indicates that the 
examiner reviewed the veteran's claims file.  The veteran 
reported that he currently worked part-time for the fire 
department.  He previously worked full-time but due to his 
diabetes he had to decrease his time.  He reported that he 
was currently on Lantus (30 units every night) and he took 6 
units of Humalog before each meal.  He reported that he was 
on a restricted ADA [American Diabetes Association] diet.  
His weight had been steady over the last six months to a 
year.  He maintained that he had an increase in the 
restriction of his activities due to his four-time-a-day 
insulin regimen.  He reported that he was able to do less 
physical activity, he had decreased endurance, and he had 
increased hypoglycemic reactions approximately one to two 
times per day.  He denied any visual problems.  He denied any 
significant vascular, cardiac, or neurologic symptoms.  He 
indicated that he saw his diabetic care provider 
approximately every one to two months.  He also complained of 
increased urination, but denied any other significant bowel 
impairment or bladder difficulty.  On physical examination, 
the examiner observed that the veteran weighed 208 pounds.  

The examiner provided a diagnosis of diabetes mellitus type 
2.  The examiner commented that the veteran's diabetes had 
changed to the extent that he now required insulin four times 
a day which increased his endurance and his ability to work 
full-time.  The examiner maintained that the veteran's 
diabetes did not interfere with his employability, although 
the examiner noted that some professions (such as 
construction or heavy equipment operator) would be out of his 
reach, secondary to taking insulin.  The examiner further 
maintained that the veteran had no limitations on his 
activities and added that activity was recommended in 
diabetics.  

In a February 2004 statement, the veteran reiterated his 
contentions previously discussed.  In addition, he indicated 
that the January 2002 hospitalization was for 
"hyperglycemia" and high blood pressure.  He reported that 
he had seen his diabetic care provider in January, February, 
March (twice), April, July, August (twice), and November of 
2002; in April, May, June, July, August, and December of 
2003; and in January (twice) of 2004.

Records from Dr. J.P. include a January 5, 2004, record that 
notes that the veteran's diabetes was inadequately 
controlled.  His Lantus dose was increased to 34 units every 
evening.  It also notes that the veteran took 4 to 10 units 
of Humalog depending on his meals.  A January 21, 2004, 
record notes improvement.  His Lantus dose was increased to 
36 units every evening.  It was noted that the veteran had 
been more regimented with his eating, sleep time, and Humalog 
administration and that he feared he would have low sugar 
levels with strenuous activity.  He weighed 213 pounds.  A 
February 25, 2004, record notes that his diabetes was 
inadequately controlled.  It was noted that it was explained 
to the veteran that he needed to comply with his medication 
regimen.  His Lantus dose was increased to 40 units for one 
week.  He weighed 211 pounds.  An April 7, 2004, record notes 
that the veteran's diabetes was poorly controlled.  His 
Lantus dose was increased to 44 units.

An April 2004 VA treatment record notes that the veteran 
weighed 211 pounds.  

Records from Dr. J.P. include a May 12, 2004, record that 
notes that the veteran's diabetes needed to be better 
controlled.  His dose of Lantus was increased to 46 units 
each day.  He was seen on June 23, 2004.  

The July 2004 VA examination report indicates that the 
examiner reviewed the claims files.  The veteran continued to 
report that he worked part-time (approximately 20 hours a 
week) at the fire school.  Except for the one hospitalization 
by his primary care physician [reportedly in January 2002], 
the veteran denied any episodes of ketoacidosis or 
hypoglycemic reactions that required hospitalization.  He 
remained on a restricted ADA diet and his weight remained 
stable.  He contended that his activities were restricted due 
to his increased fatigue and decreased endurance.  He was 
more concerned about limiting his physical activity at work 
secondary to always needing to check his blood sugar levels 
to prevent a hypoglycemic reaction.  He complained of 
occasional blurry vision.  He denied any vascular or cardiac 
symptoms or significant neurologic symptoms.  He indicated 
that he continued to take Lantus (46 units every night) and 
Humalog (4 to 6 units 4 to 5 times a day depending on his 
dietary intake).  He saw his diabetic care provider 
approximately every one to two months.  On physical 
examination, the examiner observed that the veteran weighed 
208 pounds.  

The examiner provided a diagnosis of diabetes mellitus type 
2, insulin requiring.  The examiner commented that since the 
veteran's last exam in December 2003, the veteran did not 
require any increased amounts of injections during the day, 
but his insulin was increased from 44 to 46 units since the 
last time he was there.  The examiner further indicated that 
the veteran's ability to perform his normal daily activities 
as well as work-related activities had not changed, although 
the examiner noted that the veteran was required to check his 
blood sugar levels more frequently to prevent hypoglycemic 
reactions.  

An August 2004 VA treatment record shows that the veteran 
complained of a four month history of bilateral pain, 
numbness, and swelling in his feet.  The examiner noted an 
assessment of possible neuropathy associated with diabetes 
mellitus.  A September 2004 optometry record continues to 
indicate that the veteran did not have diabetic retinopathy.  

Records from Dr. J.P. include an October 21, 2004, record 
that notes that the veteran's diabetes was better controlled.  
He weighed 209.5 pounds.  

The February 2005 VA examination report notes that the 
veteran complained of numbness in his legs.  The examiner 
notes an impression of diabetic peripheral polyneuropathy.  

In an April 2005 rating decision, the RO granted service 
connection for diabetic neuropathy of the lower extremities, 
assigning each extremity a 10 percent disability rating.  The 
veteran has not submitted a notice of disagreement with this 
decision.

A September 2005 VA optometry record notes an impression of 
mild nonproliferative diabetic retinopathy in the right eye.  
The veteran was seen in January and March 2006 for check-ups 
on his diabetes.  A March 2006 record notes that no 
background diabetic retinopathy was shown on the current 
examination.   





Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

Diabetes mellitus requiring insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet warrants a 20 
percent rating.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Note (1) (2006).


Analysis 

The evidence shows that the veteran must take insulin and 
adhere to a restricted diet to control his diabetes.  The 
veteran contends that his activities must also be regulated 
to control his diabetes.  In the November 2003 note, Dr. J.P. 
indicates in general that the veteran's activities are 
controlled but does not describe the activities that are 
reportedly controlled.  Dr. J.P.'s treatment records do not 
evidence any mandated restrictions in the veteran's 
activities.  In the opinion of the VA examiner who examined 
the veteran in December 2003 and July 2004, the veteran did 
not require the regulation of his activities.  Rather, the VA 
examiner maintained that activity was recommended in 
diabetics.  VA treatment records dated in March 2002 and July 
2002 do show that the veteran was encouraged to maintain his 
activity at a consistent level and perform regular exercises 
and do not evidence any mandated restrictions in the 
veteran's activities.  The VA examiner had the benefit of a 
review of the veteran's claims file.  The Board finds the VA 
examiner's assessment more persuasive when considered with 
the rest of the evidence of record.  For this reason, the 
Board accords greater evidentiary weight to the VA examiner's 
assessment and finds that the veteran's diabetes does not 
necessitate the regulation of his activities.  

While Dr. J.P. notes that the veteran was at a risk for 
hypoglycemic spells, no such spells are documented in the 
medical records.  The veteran reports that he was 
hospitalized once in 2002 for a hypoglycemic reaction but 
this does not rise to the level of reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.  There are also no documented 
episodes of ketoacidosis.  Although there are complications 
of the veteran's diabetes (erectile dysfunction and diabetic 
neuropathy of the lower extremities) they are separately 
rated.  As for any diabetic retinopathy associated with the 
veteran's eyes, a March 2006 record indicated that diabetic 
retinopathy was not shown on the current examination.  Thus, 
the Board finds that the veteran is not entitled to a rating 
in excess of 20 percent for his service-connected diabetes 
mellitus. 

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected diabetes mellitus and that the manifestations of 
the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

An increased rating for diabetes mellitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


